     Case: 17-31007   Document: 00514874211 Page: 1 Date Filed: 03/15/2019
     Case 2:16-cr-00041-JTM-MBN Document 234 Filed 03/19/19 Page 1 of 1




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                            _______________________

                                No. 17-31007                 United States Court of Appeals
                                                                      Fifth Circuit
                          _______________________
                                                                    FILED
                        D.C. Docket No. 2:16-CR-41-1
                                                             February 21, 2019

UNITED STATES OF AMERICA,                                       Lyle W. Cayce
                                                                     Clerk
            Plaintiff - Appellee

v.

CORNELL PENDLETON,

            Defendant - Appellant

             Appeal from the United States District Court for the
                        Eastern District of Louisiana

Before SMITH, BARKSDALE, and HO, Circuit Judges.

                               JUDGMENT

     This cause was considered on the record on appeal and was argued by
counsel.

      It is ordered and adjudged that the judgment of the District Court is
affirmed.




                                        Certified as a true copy and issued
                                        as the mandate on Mar 15, 2019
                                        Attest:
                                        Clerk, U.S. Court of Appeals, Fifth Circuit
